Citation Nr: 1750561	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  16-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a skin disability, characterized as seborrheic dermatitis, prior to December 27, 2013, and in excess of 10 percent thereafter.  

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1951 to July 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction is with the RO in Houston, Texas. 

The Board notes that while the Veteran filed a timely notice of disagreement for his service connection left knee disability claim, he did not file a timely substantive appeal.  Therefore, this issue is no longer on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2017 hearing, and a transcript of the hearing is of record.  At the hearing, the Board acknowledged that the Veteran filed a timely substantive appeal for his increased rating claim for bilateral hearing loss, and therefore, took jurisdiction over the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to December 27, 2013, the Veteran's skin disability is manifested by symptoms covering less than 5 percent of the exposed area and less than 5 percent of the entire body without intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  As of December 27, 2013, the Veteran's skin disability is manifested by symptoms between 5 percent to 20 percent of the exposed area and less than 5 percent of the entire body without intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a skin disability, prior to December 27, 2013, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  The criteria for a rating in excess of 10 percent for a skin disability, as of December 27, 2013, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected skin disorder, characterized as seborrheic dermatitis.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to December 27, 2013

In this case, the Veteran's skin disorder, which has been diagnosed as seborrheic dermatitis, has been assigned a noncompensable rating under 38 C.F.R. § 4.114, DC 7336 (addressing hemorrhoids).  However, as an initial matter, the Board determines that the RO's rating under 38 C.F.R. § 4.114, DC 7336 was incorrect as the diagnostic codes listed in 38 C.F.R. § 4.114 pertain to the digestive system.  Instead, the Board finds that a rating under 38 C.F.R. § 4.118, DC 7806 is more appropriate as it includes dermatitis, and is designed for the evaluation of various dermatological issues.  See 38 C.F.R. § 4.118, DC 7806.  

Under DC 7806, a compensable rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

After a review of the evidence of record, the Board determines that a compensable rating is not warranted prior to December 27, 2013.  Specifically, in a February 2012 VA examination, the Veteran's treating VA physician noted that the Veteran had seborrheic dermatitis that was being treated with Selsun shampoo.  No systemic treatments with the use of steroids or immunosuppressive drugs were noted.  The examiner found that less than 5 percent of the Veteran's total body area and less than 5 percent of his exposed body areas were affected by his skin condition.  

In a May 2013 VA examination, the Veteran reported that he was still using a daily shampoo for his scalp dermatitis with good results.  On examination, the Veteran did not have any observable manifestations of his dermatitis.  Moreover, while the Veteran still used a daily shampoo, the examiner indicated that this was not considered intermittent systemic therapy.  

Additionally, prior to December 2013, the Veteran had numerous medical treatment evaluations and his records do not report any significant skin issues that would warrant a compensable rating.  Therefore, based on the foregoing evidence, the Board finds that a compensable rating is not warranted prior to December 27, 2013.  

As of December 27, 2013

As of December 27, 2013, the Veteran's skin disability has been assigned a 10 percent rating under DC 7336.  As discussed, the Board has determined that a rating under DC 7806 is more appropriate.  In order to warrant a rating in excess of 10 percent under this diagnostic code, there must be evidence of dermatitis that covers 20 to 40 percent of the entire body, covers 20 to 40 percent of exposed areas, or requires the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the last 12-month period.  38 C.F.R. § 4.118, DC 7806.

Specifically, at a December 2013 VA examination, the examiner observed that the Veteran's dermatitis covered less than 5 percent of his total body area, and 5 percent to 20 percent of his exposed area.  Further, the Veteran was noted to have used hydrocortisone cream for 6 weeks or more, but not constantly during the last 12-month period.  However, the examiner indicated that this did not constitute treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  

Similarly, the treatment records do not reflect that the Veteran's skin disability met the criteria for a higher rating based upon either size or treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Therefore, a rating in excess of 10 percent is not warranted.  

The Board has also considered all potentially applicable diagnostic codes that rate his dermatitis.  Specifically, the Board has considered whether a higher rating is appropriate under DCs 7800 through 7805, which compensates for scarring.  38 C.F.R. § 4.118.  However, the objective medical evidence from the Veteran's VA treatment and examination records do not reflect that the Veteran has any identifiable scarring that would warrant a compensable rating.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including skin irritation, that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, the record does not suggest, and the Veteran does not specifically allege, that his service-connected skin disability renders him unemployable.  Therefore, Rice is inapplicable in this case.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for a skin disability prior to December 27, 2013, is denied.

A rating in excess of 10 percent for a skin disability as of December 27, 2013, is denied.


REMAND

Additional development is required before this appeal may be adjudicated.  Specifically, at his July 2017 hearing, the Veteran asserted that his service-connected hearing loss has worsened since his last VA examination in June 2013.  The Veteran's worsening hearing loss is also supported by the objective medical evidence.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, in light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected bilateral hearing loss

Further, VA has received additional medical documentation pertinent to the Veteran's claim since the issuance of the July 2015 SOC.  This new evidence, however, has not been considered by the RO and the Veteran did not waive initial RO consideration of this evidence.  Moreover, the Board notes that the Veteran had numerous hearing evaluations with his treating audiologist in December 2014, February 2016, March 2016, and April 2017.  However, the records do not indicate if the Maryland CNC test was utilized.  Therefore, a remand is required in order for the RO to consider the new evidence, attempt to determine whether the Maryland CNC test was used in aforementioned evaluations, and for the issuance of an appropriate SSOC.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records from the VA Medical Center in San Antonio, Texas, since April 2017, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Contact the VA audiologist(s) who conducted the December 2014, February 2016, March 2016, and April 2017 audiological assessments to determine if the Maryland CNC Test was used in evaluating the Veteran's hearing loss.

All efforts taken to contact the audiologist(s) should be documented.

3.  Schedule the Veteran for new VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss.  This examination should be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure-tone audiometry test, pursuant to 38 C.F.R. § 4.85.

The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life.

4.  After the above action is completed, the claim should be readjudicated.  If the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


